Eastern District of New York - LIVE Database 1.6 (Revision 1.6.2)              https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?12872193110493-L_1_0-1
                  Case 2:21-cr-00203-ODW Document 43 Filed 07/27/21 Page 1 of 41 Page ID #:247

                                     Query      Reports   Utilities   Help   What's New   Log Out



         7/27/2021
                                                    U.S. District Court
             jb                           Eastern District of New York (Brooklyn)
                               CRIMINAL DOCKET FOR CASE #: 1:21-mj-00849-PK All Defendants
                                                             FU2':
          Case title: USA v. Anifowoshe et al                                        Date Filed: 07/22/2021

                                                                                     Date Terminated: 07/22/2021

          Assigned to: Magistrate Judge Peggy Kuo

          Defendant (1)
          Yusuf Adekinka Anifowoshe
          TERMINATED: 07/22/2021

          Pending Counts                                       Disposition
          None

          Highest Offense Level (Opening)
          None

          Terminated Counts                                    Disposition
          None

          Highest Offense Level (Terminated)
          None

          Complaints                                           Disposition
          18:1349.F, 18:1956-9999.F, 18:1028A.F

          Assigned to: Magistrate Judge Peggy Kuo

          Defendant (2)
          Rukayat Motunraya Fashola
          TERMINATED: 07/22/2021

          Pending Counts                                       Disposition
          None

          Highest Offense Level (Opening)
          None




1 of 2                                                                                                                       7/28/2021, 2:46 PM
Eastern District of New York - LIVE Database 1.6 (Revision 1.6.2)                 https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?12872193110493-L_1_0-1
                 Case 2:21-cr-00203-ODW Document 43 Filed 07/27/21 Page 2 of 41 Page ID #:248


         Complaints                                            Disposition
         18:1349.F, 18:1956-9999.F, 18:1028A.F



         Plaintiff
         USA                                                              represented by Ellen Hanley Sise
                                                                                         DOJ-USAO
                                                                                         U.S. Attorney's Office, Eastern Distric
                                                                                         York
                                                                                         271 Cadman Plaza East
                                                                                         Brooklyn, NY 11201
                                                                                         718-254-6166
                                                                                         Email: ellen.sise@usdoj.gov
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED
                                                                                         Designation: Government Attorney


          Date Filed      # Docket Text
          07/22/2021     1 RULE 5 AFFIDAVIT by USA as to Yusuf Adekinka Anifowoshe, Rukayat Motunraya Fashola (Hu
                           (Main Document 1 replaced on 7/27/2021) (Hugh, Lewis). (Entered: 07/27/2021)
          07/22/2021         Arrest (Rule 5) of Yusuf Adekinka Anifowoshe, Rukayat Motunraya Fashola (Hugh, Lewis) (Enter
                             07/27/2021)
          07/22/2021     2 ORDER Setting Conditions of Release as to Yusuf Adekinka Anifowoshe (1) $300,000. Ordered by
                           Judge Peggy Kuo on 7/22/2021. (Hugh, Lewis) (Entered: 07/27/2021)
          07/22/2021         Minute Entry For proceedings held on 7/22/2021 before Magistrate Judge Peggy Kuo: Arraignmen
                             Rukayat M. Fashola held. AUSA Ellen Sise for the Government; Retained counsel Bradley Simon
                             Defendant. Pretrial officer Bianca Carter also present, all parties appeared via video/teleconference
                             proceeding to the Central District of California held. Defendant moves for bail; Government oppos
                             grants application. Defendant is released on a $150,000 bond. Two sureties appeared by telephone,
                             advised of bond obligations and gave consent to the Court to sign on their behalf. Defendant also ad
                             bond obligations and gave consent to the Court to sign on her behalf. Defendant released. (FTR Lo
                             4:39-5:10.) (Hugh, Lewis) (Entered: 07/27/2021)
          07/22/2021     3 ORDER Setting Conditions of Release as to Rukayat Motunraya Fashola (2) $150,000. Ordered by
                           Judge Peggy Kuo on 7/22/2021. (Hugh, Lewis) (Entered: 07/27/2021)
          07/22/2021     4 Notice to US District Court For The Central District of California of a Rule 5 or Rule 32 Initial App
                           to Yusuf Adekinka Anifowoshe, Rukayat Motunraya Fashola. Your case number is: 21CR203(RGK
                           sheet and documents attached. (If you require certified copies of any documents, please send a requ
                           [InterDistrictTransfer_NYED@nyed.uscourts.gov]. If you wish to designate a different email addre
                           transfers, send your request to InterDistrictTransfer_TXND@txnd.uscourts.gov.) (Hugh, Lewis) (E
                           07/27/2021)
          07/27/2021         Minute Entry For proceedings held on 7/22/2021 before Magistrate Judge Peggy Kuo: Arraignmen
                             Anifowoshe held. AUSA Ellen Sise for the Government; Retained counsel Aaron Wallenstein for D
                             Pretrial officer Christian Berzal also present. All parties appeared via video/teleconference. Remov
                             proceeding to the Central District of California held. Defendant moves for bail; Government oppos
                             grants application. Defendant is released on a $300,000 bond. One surety appeared by telephone, w
                             advised of bond obligations and gave consent to the Court to sign on her behalf. Defendant also adv
                             obligations and gave consent to the Court to sign on his behalf. Confession of judgment on property




2 of 2                                                                                                                               7/28/2021, 2:46 PM
  Case
Case    1:21-mj-00849-PK Document
     2:21-cr-00203-ODW    Document43
                                   1 Filed
                                     Filed 07/22/21
                                           07/27/21 Page
                                                    Page 13 of
                                                            of 35
                                                               41 PageID #: #:249
                                                                   Page ID  40




AB:EHS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                COMPLAINT

           - against -                                  (Fed. R. Crim. P. 5)

YUSUF ADEKINKA ANIFOWOSHE,                              Case No. 21 mj 849
     also known as “AJ,”
     also known as “Alvin Johnson,”
and

RUKAYAT MOTUNRAYA FASHOLA,
    also known as “Morayo,”

                         Defendants.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               Andrew Innocenti, being duly sworn, deposes and states that he is a Special Agent

with the Federal Bureau of Investigation, duly appointed according to law and acting as such.

               On or about April 29, 2021, the United States District Court for the Central

District of California issued arrest warrants commanding the arrest of defendant YUSUF

ADEKINKA ANIFOWOSHE, also known as “AJ,” also known as “Alvin Johnson, ” and

RUKAYAT MOTUNRAYA FASHOLA, also known as “Morayo,” for violations of Title 18,

United States Code, Sections 1349 (conspiracy to commit wire fraud); 1956(h) (conspiracy to

engage in money laundering); and 1028A(a)(1) (aggravated identity theft). A true and correct

copy of the LQGLFWPHQWand arrest warrants are attached hereto as Exhibit A.
  Case
Case    1:21-mj-00849-PK Document
     2:21-cr-00203-ODW    Document43
                                   1 Filed
                                     Filed 07/22/21
                                           07/27/21 Page
                                                    Page 24 of
                                                            of 35
                                                               41 PageID #: #:250
                                                                   Page ID  41




              The source of your deponent’s information and the grounds for his belief are as

follows:1

              1.      On or about April 29, 2021, the United States District Court for the

Central District of California issued arrest warrants commanding the arrest of defendant YUSUF

ADEKINKA ANIFOWOSHE, also known as “AJ,” also known as “Alvin Johnson, ” and

RUKAYAT MOTUNRAYA FASHOLA, also known as “Morayo,” for violations of Title 18,

United States Code, Sections 1349 (conspiracy to commit wire fraud); 1956(h) (conspiracy to

engage in money laundering); and 1028A(a)(1) (aggravated identity theft).

              2.      Based on surveillance, I obtained an address for ANIFOWOSHE of 2885

West 15th Street, #6C, Brooklyn, New York.

              3.        Based on surveillance, I obtained an address for FASHOLA of 48 Irving

Street, Valley Stream, New York.

              4.      On July 22, 2021, law enforcement agents went to 2885 West 15th Street,

#6C, Brooklyn, New York. Upon execution of a search warrant at that address, a male came to

the door. Law enforcement agents recognized the male as ANIFOWOSHE based on law

enforcement agents’ comparison of the male to a known photo of ANIFOWOSHE.

              5.      Law enforcement agents identified themselves to ANIFOWOSHE and

asked for his name. ANIFOWOSHE confirmed that he was ANIFOWOSHE. Law

enforcement agents obtained ANIFOWOSHE’s passport. The name and photograph of

ANIFOWOSHE on the passport matched the ANIFOWOSHE for whose arrest warrant was




       1
               Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                2
Case 2:21-cr-00203-ODW
  Case  1:21-mj-00849-PK Document
                          Document432 Filed
                                      Filed 07/27/21
                                            07/22/21 Page
                                                     Page 51 of
                                                             of 41  Page ID
                                                                2 PageID    #:251
                                                                         #: 36
Case 2:21-cr-00203-ODW
  Case  1:21-mj-00849-PK Document
                          Document432 Filed
                                      Filed 07/27/21
                                            07/22/21 Page
                                                     Page 62 of
                                                             of 41  Page ID
                                                                2 PageID    #:252
                                                                         #: 37
  Case
Case    1:21-mj-00849-PK Document
     2:21-cr-00203-ODW    Document43
                                   1 Filed
                                     Filed 07/22/21
                                           07/27/21 Page
                                                    Page 37 of
                                                            of 35
                                                               41 PageID #: #:253
                                                                   Page ID  42




issued on April 29, 2021 in the Central District of California based on law enforcement

databases.

               6.      The appearance of the individual who identified himself as

ANIFOWOSHE matches the appearance known to law enforcement for ANIFOWOSHE wanted

in the Central District of California.

               7.      Based on the foregoing, I submit that there is probable cause to believe

that the defendant ANIFOWOSHE is the defendant ANIFOWOSHE who is wanted in the

Central District of California.

               8.      On July 22, 2021, I went to 48 Irving Street, Valley Stream, New York.

FASHOLA’s family members answered the door. Law enforcement agents asked whether

FASHOLA was in the residence. A family member said yes. We entered the house and went

upstairs, where we were informed FASHOLA was located. I recognized the female upstairs as

FASHOLA based on my comparison of the female to a known photo of FASHOLA.

               9.      Law enforcement agents identified themselves to FASHOLA.

FASHOLA identified herself as FASHOLA. In a custodial interview, I asked FASHOLA for

name and her date of birth and FASHOLA provided her name and date of birth, which matched

the date of birth for the FASHOLA whose arrest warrant was issued on April 29, 2021 in the

Central District of California. Based on law enforcement records, I know this to be

FASHOLA’s date of birth.




                                                3
  Case
Case    1:21-mj-00849-PK Document
     2:21-cr-00203-ODW    Document43
                                   1 Filed
                                     Filed 07/22/21
                                           07/27/21 Page
                                                    Page 48 of
                                                            of 35
                                                               41 PageID #: #:254
                                                                   Page ID  43




                 10.      The appearance of the individual who identified herself as FASHOLA

matches the appearance known to law enforcement for the FASHOLA wanted in the Central

District of California.

                 11.      Based on the foregoing, I submit that there is probable cause to believe

that the defendant FASHOLA is the defendant FASHOLA who is wanted in the Central District

of California.

                          WHEREFORE, your deponent respectfully requests that the defendants

ANIFOWOSHE and FASHOLA be removed to the Central District of California so that they

may be dealt with according to law.



                                                Andrew Innocenti
                                                Special Agent, Federal Bureau of Investigation

Sworn to before me by reliable electronic means this
22nd day of July, 2021


     V860-3HJJ\.XR
____________________________________________
THE HONORABLE PEGGY KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                                   4
  Case
Case    1:21-mj-00849-PK Document
     2:21-cr-00203-ODW    Document43
                                   1 Filed
                                     Filed 07/22/21
                                           07/27/21 Page
                                                    Page 59 of
                                                            of 35
                                                               41 PageID #: #:255
                                                                   Page ID  44




                          &9)*#*5"
     Case
      CaseCase
          2:21-cr-00203-ODW
               1:21-mj-00849-PK
            2:21-cr-00203-ODW*SEALED*
                                 Document
                                       Document
                                Document 431 Filed
                                             Filed16
                                                   07/22/21
                                                       Filed 04/29/21
                                                   07/27/21   Page 10
                                                              Page  6 ofof
                                                                        Page
                                                                         3541PageID
                                                                              1Page
                                                                                of 26#:
                                                                                     IDPage
                                                                                        45
                                                                                        #:256ID
                                            #:113


 1

 2

 3

 4

 5
                                                                  4/29/2021
 6
                                                                       JB
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                       April 2021 Grand Jury
11
       UNITED STATES OF AMERICA,                     CR       2:21-cr-00203-RGK
12
                    Plaintiff,                       I N D I C T M E N T
13
                    v.                               [18 U.S.C. § 1349: Conspiracy to
14                                                   Commit Wire Fraud; 18 U.S.C.
       ABDULRAHMAN IMRAAN JUMA,                      § 1956(h): Conspiracy to Engage in
15       aka “Abdul,”                                Money Laundering; 18 U.S.C.
         aka “Rahman,”                               § 1028A(a)(1): Aggravated Identity
16     KELLY CHIBUZO VINCENT,                        Theft; 18 U.S.C. § 2(a): Aiding
         aka “Vincent Kelly Chibuzo,”                and Abetting; 18 U.S.C. §§ 981,
17     ABBA ALHAJI KYARI,                            982, and 1028 and 28 U.S.C.
       RUKAYAT MOTUNRAYA FASHOLA,                    § 2461(c): Criminal Forfeiture]
18       aka “Morayo,”
       BOLATITO TAWAKALITU AGBABIAKA,
19       aka “Bolamide,”
       YUSUF ADEKINKA ANIFOWOSHE,
20       aka “AJ,”
         aka “Alvin Johnson,”
21
                    Defendants.
22

23            The Grand Jury charges:

24                                   INTRODUCTORY ALLEGATIONS

25            At times relevant to this Indictment:

26

27

28
     Case
      CaseCase
          2:21-cr-00203-ODW
               1:21-mj-00849-PK
            2:21-cr-00203-ODW*SEALED*
                                 Document
                                       Document
                                Document 431 Filed
                                             Filed16
                                                   07/22/21
                                                       Filed 04/29/21
                                                   07/27/21   Page 11
                                                              Page  7 ofof
                                                                        Page
                                                                         3541PageID
                                                                              2Page
                                                                                of 26#:
                                                                                     IDPage
                                                                                        46
                                                                                        #:257ID
                                            #:114


 1     A.     Defendants

 2            1.    Defendant ABDULRAHMAN IMRAAN JUMA, also known as (“aka”)

 3     “Abdul,” aka “Rahman” (“JUMA”), was a resident of the Republic of

 4     Kenya (“Kenya”).

 5            2.    Defendant KELLY CHIBUZO VINCENT, aka “Vincent Kelly

 6     Chibuzo” (“VINCENT”), and defendant ABBA ALHAJI KYARI (“KYARI”) were

 7     residents of the Federal Republic of Nigeria (“Nigeria”).

 8            3.    Defendant RUKAYAT MOTUNRAYA FASHOLA, aka “Morayo”

 9     (“FASHOLA”), defendant BOLATITO TAWAKALITU AGBABIAKA, aka “Bolamide”

10     (“AGBABIAKA”), and defendant YUSUF ADEKINKA ANIFOWOSHE, aka “AJ,” aka

11     “Alvin Johnson” (“ANIFOWOSHE”), were residents of New York State.

12     B.     Victim

13            4.    The “Victim Businessperson” resided in the State of Qatar
14     (“Qatar”).
15            5.    The “Qatari Victim Company” was a company founded by the
16     Victim Businessperson to build an international school for children
17     in Qatar.
18     C.     Bank Accounts
19            6.    The “Capital One Account” was a bank account of defendant
20     AGBABIAKA, with an account number ending in 2389, at Capital One Bank
21     USA, NA, held in Staten Island, New York.
22            7.    The “Kenyan Bank Account” was the bank account of a law
23     firm at the Co-operative Bank of Kenya, in Kenya.
24            8.    The “Qatari Bank Account” was a bank account of the Qatari
25     Victim Company at Qatar National Bank (“QNB”), in Qatar.
26            9.    “TD Bank Account 1” was a bank account of defendant
27     AGBABIAKA, with an account number ending in 1471, at TD Bank, NA (“TD
28     Bank”), held in Staten Island, New York.

                                                    2
     Case
      CaseCase
          2:21-cr-00203-ODW
               1:21-mj-00849-PK
            2:21-cr-00203-ODW*SEALED*
                                 Document
                                       Document
                                Document 431 Filed
                                             Filed16
                                                   07/22/21
                                                       Filed 04/29/21
                                                   07/27/21   Page 12
                                                              Page  8 ofof
                                                                        Page
                                                                         3541PageID
                                                                              3Page
                                                                                of 26#:
                                                                                     IDPage
                                                                                        47
                                                                                        #:258ID
                                            #:115


 1            10.   “TD Bank Account 2” was a bank account of an unindicted

 2     coconspirator, with an account number ending in 0789, at TD Bank,

 3     held in Brooklyn, New York.

 4            11.   The “Wells Fargo Account 1” was a bank account of an

 5     unindicted coconspirator, with an account number ending in 5320, at

 6     Wells Fargo Bank, NA (“Wells Fargo”), held in Canoga Park,

 7     California.

 8            12.   “Wells Fargo Account 2” was a bank account, with an account

 9     number ending in 6742, at Wells Fargo, held in Tallahassee, Florida.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
     Case
      CaseCase 1:21-mj-00849-PK
          2:21-cr-00203-ODW
            2:21-cr-00203-ODW    Document
                             *SEALED*
                                Document 431 Filed
                                             Filed16
                                       Document    07/22/21
                                                   07/27/21   Page 13
                                                              Page  9 ofof
                                                       Filed 04/29/21    3541PageID
                                                                        Page    of 26#:
                                                                              4Page     48
                                                                                     IDPage
                                                                                        #:259ID
                                            #:116


 1                                             COUNT ONE

 2                                       [18 U.S.C. § 1349]

 3             13.   The Grand Jury re-alleges and incorporates here paragraphs

 4     1 through 12 of the Introductory Allegations of this Indictment.

 5     A.      OBJECT OF THE CONSPIRACY

 6             14.   Beginning no later than on or about November 11, 2019, and
 7     continuing until on or about April 26, 2020, in Los Angeles County,
 8     within the Central District of California, and elsewhere, defendants
 9     ABDULRAHMAN IMRAAN JUMA, also known as (“aka”) “Abdul,” aka “Rahman”
10     (“JUMA”), KELLY CHIBUZO VINCENT, aka “Vincent Kelly Chibuzo”
11     (“VINCENT”), ABBA ALHAJI KYARI (“KYARI”), RUKAYAT MOTUNRAYA FASHOLA,
12     aka “Morayo” (“FASHOLA”), BOLATITO TAWAKALITU AGBABIAKA, aka
13     “Bolamide” (“AGBABIAKA”), and YUSUF ADEKINKA ANIFOWOSHE, aka “AJ,”
14     aka “Alvin Johnson” (“ANIFOWOSHE”), and unindicted coconspirator #1
15     (“UICC 1”), unindicted coconspirator Ramon Olorunwa Abbas (“UICC
16     Abbas”), unindicted coconspirator #3 (“UICC 3”), unindicted
17     coconspirator #4 (“UICC 4”), unindicted coconspirator #5 (“UICC 5”),
18     and unindicted coconspirator #6 (“UICC 6”), together with others
19     known and unknown to the Grand Jury, knowingly conspired to commit
20     wire fraud, in violation of Title 18, United States Code, Section
21     1343.
22     B.      MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE
23             ACCOMPLISHED
24             15.   The object of the conspiracy was to be accomplished, in
25     substance, as follows:
26                   a.    UICC 1 would refer a victim to defendant JUMA, who
27     would, in turn, falsely claim that he would provide a loan sought by
28     the victim, through a company defendant JUMA owned in Kenya.

                                                    4
     CaseCase
      Case2:21-cr-00203-ODW
               1:21-mj-00849-PK
            2:21-cr-00203-ODW *SEALED*
                                  Document
                                        Document
                                 Document  1 Filed
                                          43  Filed 16
                                                    07/22/21
                                                        Filed 04/29/21
                                                    07/27/21   Page
                                                               Page 10
                                                                     14 of
                                                                         Page
                                                                        of 35
                                                                           41 PageID
                                                                               5Page
                                                                                 of 26ID
                                                                                       #:Page
                                                                                          49 ID
                                                                                         #:260
                                             #:117


 1                  b.     Defendant JUMA would meet with the victim and falsely

 2     promise to provide the loan to the victim in exchange for a

 3     consultancy fee paid by wire transfer to a bank account in Kenya.

 4                  c.     After the victim paid the consultancy fee and other

 5     fees requested by defendant JUMA, defendant JUMA would provide the

 6     victim with forged and fraudulent paperwork that would make it appear

 7     that the loan had been paid to the victim’s bank account.

 8                  d.     Defendant JUMA would then instruct the victim that

 9     additional payments, to be paid by wire transfer to a bank account in

10     Kenya, would be needed to secure the loan.

11                  e.     In coordination with defendant JUMA, UICC Abbas would

12     interact with the victim, fraudulently claiming to be a director of a

13     U.S. bank that would assist in transferring the loan to the victim.

14                  f.     Defendant JUMA and UICC Abbas would devise false

15     stories and artifices -- some created by defendant VINCENT and other

16     coconspirators -- to induce the victim to send additional payments to

17     bank accounts in the United States and Kenya.

18                  g.     UICC Abbas would arrange for coconspirators, including

19     defendant ANIFOWOSHE and UICC 3, to take steps to further the false

20     stories and artifices, to trick the victim into paying additional

21     funds.     These steps would include pretending to be an employee of a

22     U.S. bank, filing a Fictitious Business Name Statement with the Los

23     Angeles County Registrar-Recorder/County Clerk’s Office, and opening

24     a bank account in Los Angeles County.

25                  h.     UICC Abbas would ask defendants FASHOLA and AGBABIAKA

26     to identify bank accounts in the United States that could receive

27     payments from the victim.

28

                                                    5
     CaseCase
      Case2:21-cr-00203-ODW
               1:21-mj-00849-PK
            2:21-cr-00203-ODW *SEALED*
                                  Document
                                        Document
                                 Document  1 Filed
                                          43  Filed 16
                                                    07/22/21
                                                        Filed 04/29/21
                                                    07/27/21   Page
                                                               Page 11
                                                                     15 of
                                                                         Page
                                                                        of 35
                                                                           41 PageID
                                                                               6Page
                                                                                 of 26ID
                                                                                       #:Page
                                                                                          50 ID
                                                                                         #:261
                                             #:118


 1                  i.     Defendants FASHOLA and AGBABIAKA would negotiate with

 2     coconspirators about the coconspirators’ terms for use of their bank

 3     accounts to receive funds from the victim.               When defendant FASHOLA or

 4     defendant AGBABIAKA located a bank that could be used to receive

 5     funds from the victim, they would send UICC Abbas a message or

 6     messages (a) about the terms demanded by the accountholder, and (b)

 7     containing information about the bank account, such as the name of

 8     the accountholder, the bank account number, the routing number, and

 9     the Society for Worldwide Interbank Financial Telecommunication

10     (“SWIFT”) code.       At times, defendant AGBABIAKA would provide UICC

11     Abbas with information regarding her own bank account, which she

12     would provide to UICC Abbas to be used to receive funds from the

13     victim.

14                  j.     After UICC Abbas had selected a bank account in the

15     United States to receive a fraudulent payment from the victim,

16     defendant JUMA and UICC Abbas would communicate the account

17     information to the victim, and defendant JUMA and UICC Abbas would,

18     through false or fraudulent pretenses, representations, and promises,

19     and concealment of material facts, cause the victim to deposit, wire,

20     or transfer funds into the bank account that had been identified.

21                  k.     After the victim had wire transferred funds to a bank

22     account in the United States, UICC Abbas would arrange with

23     defendants FASHOLA and AGBABIAKA, and UICC 5 and UICC 6, to withdraw

24     the fraudulently obtained funds from the bank account through

25     (i) wire transfers and teller transfers to other accounts, (ii) the

26     issuance of cashier’s checks, and (iii) cash withdrawals in order to

27     obtain the money and so as to conceal and disguise the nature,

28     location, source, ownership, and control of the proceeds.

                                                    6
     CaseCase
      Case2:21-cr-00203-ODW
               1:21-mj-00849-PK
            2:21-cr-00203-ODW *SEALED*
                                  Document
                                        Document
                                 Document  1 Filed
                                          43  Filed 16
                                                    07/22/21
                                                        Filed 04/29/21
                                                    07/27/21   Page
                                                               Page 12
                                                                     16 of
                                                                         Page
                                                                        of 35
                                                                           41 PageID
                                                                               7Page
                                                                                 of 26ID
                                                                                       #:Page
                                                                                          51 ID
                                                                                         #:262
                                             #:119


 1                  l.     Defendants FASHOLA and AGBABIAKA, and UICC 4, would

 2     also, at times, help UICC Abbas purchase items of value with funds

 3     fraudulently obtained from the victim.              Defendants FASHOLA,

 4     AGBABIAKA, and ANIFOWOSHE, with UICC 5, would, at times, assist UICC

 5     Abbas in transporting those items of value to him in the United Arab

 6     Emirates (“U.A.E.”).

 7                  m.     At UICC Abbas’s request, defendant AGBABIAKA would, at

 8     times, deposit funds, or cause funds to be deposited, into the bank

 9     account of an illicit and unlicensed money exchanger, who would then

10     transfer other funds from a Nigerian bank account that he or she

11     controlled to a Nigerian bank account of a coconspirator specified by

12     UICC Abbas, so that UICC Abbas could obtain the victim’s funds.

13                  n.     When a person, such as a former coconspirator, would

14     contact the victim directly without the approval of defendant JUMA

15     and UICC Abbas -- thereby jeopardizing the success of defendant

16     JUMA’s and UICC Abbas’ scheme -- UICC Abbas would arrange to have

17     defendant KYARI arrest the former coconspirator and hold the person

18     in jail.     UICC Abbas would arrange payment to defendant KYARI

19     (i) using a bank account of another person and (ii) making a transfer

20     to a bank account in Nigeria in the name of a person other than

21     defendant KYARI.

22     C.     OVERT ACTS

23            16.   In furtherance of the conspiracy, and to accomplish its
24     objects, defendants JUMA, VINCENT, KYARI, FASHOLA, AGBABIAKA, and
25     ANIFOWOSHE, and UICC 1, UICC Abbas, UICC 3, UICC 4, UICC 5, and UICC
26     6, together with others known and unknown to the Grand Jury, on or
27     about the dates set forth below, committed and caused to be committed
28

                                                    7
     CaseCase
      Case2:21-cr-00203-ODW
               1:21-mj-00849-PK
            2:21-cr-00203-ODW *SEALED*
                                  Document
                                        Document
                                 Document  1 Filed
                                          43  Filed 16
                                                    07/22/21
                                                        Filed 04/29/21
                                                    07/27/21   Page
                                                               Page 13
                                                                     17 of
                                                                         Page
                                                                        of 35
                                                                           41 PageID
                                                                               8Page
                                                                                 of 26ID
                                                                                       #:Page
                                                                                          52 ID
                                                                                         #:263
                                             #:120


 1     various overt acts, in the Central District of California and

 2     elsewhere, including, but not limited to, the following:

 3            Overt Act No. 1:          On an unknown date before November 11, 2019,

 4     UICC 1 referred the Victim Businessperson’s financial advisor to

 5     defendant JUMA’s company, Westload Financial Solutions Limited,

 6     purportedly to assist in arranging a loan to the Qatari Victim

 7     Company.

 8            Overt Act No. 2:          On November 12, 2019, during an in-person

 9     meeting in Kenya, defendant JUMA falsely told the Victim
10     Businessperson that defendant JUMA’s company, Westload Financial
11     Solutions Limited, would provide a $15 million loan to the Qatari
12     Victim Company to aid the construction of an international school in
13     Qatar in exchange for a consultancy fee and other legal fees.
14            Overt Act No. 3:          On November 13 and 14, 2019, using
15     electronic messages, defendant JUMA fraudulently induced the Victim
16     Businessperson to wire transfer approximately $164,450, in
17     approximately four transactions, from the Qatari Bank Account to the
18     Kenyan Bank Account.
19            Overt Act No. 4:          On December 1, 2019, through an electronic
20     message, defendant JUMA sent the Victim Businessperson a forged and
21     fraudulent wire transfer confirmation purporting to show that $15
22     million had been transferred from a bank account in the United
23     Kingdom to the Qatari Bank Account.
24            Overt Act No. 5:          On December 5, 2019, after the Victim
25     Businessperson learned that the Qatari Bank Account had not received
26     the purported $15 million wire transfer, defendant JUMA told the
27     Victim Businessperson that the Victim Businessperson would need to
28

                                                    8
     CaseCase
      Case2:21-cr-00203-ODW
               1:21-mj-00849-PK
            2:21-cr-00203-ODW *SEALED*
                                  Document
                                        Document
                                 Document  1 Filed
                                          43  Filed 16
                                                    07/22/21
                                                        Filed 04/29/21
                                                    07/27/21   Page
                                                               Page 14
                                                                     18 of
                                                                         Page
                                                                        of 35
                                                                           41 PageID
                                                                               9Page
                                                                                 of 26ID
                                                                                       #:Page
                                                                                          53 ID
                                                                                         #:264
                                             #:121


 1     pay an additional fee of $150,000 to secure the release of the loan

 2     funds.

 3            Overt Act No. 6:          On December 6 and 7, 2019, using electronic

 4     messages, defendant JUMA fraudulently induced the Victim

 5     Businessperson to wire transfer approximately $150,000, in

 6     approximately four transactions, from the Qatari Bank Account to the

 7     Kenyan Bank Account.

 8            Overt Act No. 7:          On December 10, 2019, defendant JUMA and

 9     UICC Abbas, using electronic messages, agreed that UICC Abbas would
10     pose in communications with the Victim Businessperson as a director
11     of a bank that would be involved in releasing the loan funds that the
12     Victim Businessperson expected to receive.
13            Overt Act No. 8:          On December 11, 2019, defendant JUMA and
14     UICC Abbas, using electronic messages, discussed with each other what
15     amount of the funds fraudulently obtained from the Victim
16     Businessperson UICC Abbas would receive for his involvement in the
17     scheme.
18            Overt Act No. 9:          On December 11, 2019, UICC Abbas sent
19     electronic messages to the Victim Businessperson introducing himself
20     as “Malik,” a director at Wells Fargo.
21            Overt Act No. 10:         On December 16, 2019, defendant ANIFOWOSHE
22     and UICC Abbas discussed, by phone and electronic messages, a plan
23     for defendant ANIFOWOSHE to call the Victim Businessperson in which
24     defendant ANIFOWOSHE, who spoke English with a less strong accent
25     than did UICC Abbas, would pose as a bank executive from New York.
26            Overt Act No. 11:         On December 16, 2019, at the request of UICC
27     Abbas, defendant ANIFOWOSHE called the Victim Businessperson, posing
28     as a bank executive from New York.

                                                    9
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 15
                                                                19 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         10 of 26ID
                                                                          Page    #: Page
                                                                                     54 ID
                                                                                     #:265
                                         #:122


 1        Overt Act No. 12:        On December 17, 2019, acting upon the

 2   request of UICC Abbas, UICC 3 filed a Fictitious Business Name

 3   Statement with the Los Angeles County Registrar-Recorder/County

 4   Clerk’s Office in the name of the Qatari Victim Company.

 5        Overt Act No. 13:        On December 17, 2019, UICC Abbas arranged to

 6   have UICC 3 open Wells Fargo Account 1 at a Wells Fargo branch in
 7   Canoga Park, California, using the name of the Qatari Victim Company
 8   as the business name of the bank account.
 9        Overt Act No. 14:        On December 19, 2019, using electronic
10   messages, UICC Abbas sent defendant VINCENT the names of the Victim
11   Businessperson, the Qatari Victim Company, and UICC 3, and a
12   photograph of the Fictitious Business Name Statement filed by UICC 3.
13        Overt Act No. 15:        On December 19, 2019, after defendant
14   VINCENT created and sent a false and fictitious “Durable Power of
15   Attorney” document to UICC Abbas, UICC Abbas sent the document to the
16   Victim Businessperson in an electronic message.
17        Overt Act No. 16:        On December 19, 2019, UICC Abbas
18   communicated with defendant AGBABIAKA about a bank account that could
19   receive funds that were to be fraudulently obtained from the Victim
20   Businessperson.
21        Overt Act No. 17:        On December 19, 2019, defendant AGBABIAKA
22   sent UICC Abbas electronic messages containing the account
23   information for the Capital One Account, including the account
24   number, the routing number, the bank’s address, and defendant
25   AGBABIAKA’s home address.
26        Overt Act No. 18:        On December 20, 2019, defendant JUMA and
27   UICC Abbas discussed with each other their plan to have the Victim
28

                                               10
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 16
                                                                20 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         11 of 26ID
                                                                          Page    #: Page
                                                                                     55 ID
                                                                                     #:266
                                         #:123


 1   Businessperson pay an additional £250,000 to fund a purported

 2   “investor’s account” in the United Kingdom.

 3        Overt Act No. 19:        On December 21, 2019, defendant ANIFOWOSHE

 4   and UICC Abbas discussed, by phone and electronic messages, a plan

 5   for defendant ANIFOWOSHE to call to the Victim Businessperson, again

 6   posing as a bank executive from New York.

 7        Overt Act No. 20:        On multiple dates in December 2019,

 8   including December 24, 2019, UICC Abbas negotiated with a watch
 9   seller for the purchase of and payment for a rose gold and titanium
10   Richard Mille RM 11-03 watch, which payment was to be directed to
11   Wells Fargo Account 2.
12        Overt Act No. 21:        On December 24, 2019, UICC Abbas sent the
13   Victim Businessperson electronic messages containing the account
14   information -- including the accountholders’ names and addresses, the
15   account numbers, the routing numbers, and the SWIFT codes -- for the
16   Capital One Account and Wells Fargo Account 2, and provided
17   instructions that the Victim Businessperson should wire transfer a
18   total of $330,000 to the accounts.
19        Overt Act No. 22:        On December 26, 2019, after the Capital One
20   Account received a wire transfer of $100,000 from the Victim
21   Businessperson’s Qatari Bank Account, defendant AGBABIAKA withdrew
22   approximately $7,100 from the Capital One Account to provide to an
23   illicit currency exchanger who would then transfer Nigerian Naira to
24   a Nigerian bank account specified by UICC Abbas.
25        Overt Act No. 23:        On December 26, 2019, UICC Abbas asked
26   defendant AGBABIAKA, through an electronic message, to exchange an
27   additional $20,000 using an illicit currency exchanger.
28

                                               11
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 17
                                                                21 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         12 of 26ID
                                                                          Page    #: Page
                                                                                     56 ID
                                                                                     #:267
                                         #:124


 1        Overt Act No. 24:        On December 26, 2019, UICC Abbas sent

 2   defendant ANIFOWOSHE electronic messages containing a photograph of a

 3   wire transfer confirmation showing a $230,000 wire by the Victim

 4   Businessperson to Wells Fargo Account 2; a photograph of a Richard

 5   Mille RM 11-03 watch; and a screenshot of a banking application

 6   displaying the balance of the Capital One Account as $100,058.31.

 7        Overt Act No. 25:        On December 26, 2019, after UICC Abbas sent

 8   an electronic message to defendant ANIFOWOSHE saying that he was
 9   “[t]hinking what to buy” with the $100,000 in the Capital One
10   Account, UICC Abbas and defendant ANIFOWOSHE discussed whether UICC
11   Abbas should purchase an Audemars Piguet Skeleton watch.
12        Overt Act No. 26:        On December 27, 2019, defendant AGBABIAKA
13   withdrew approximately $10,000 from the Capital One Account through a
14   cashier’s check, which she deposited into TD Bank Account 1.
15        Overt Act No. 27:        On multiple dates in December 2019,
16   including December 30, 2019, UICC Abbas and UICC 4 sent electronic
17   messages discussing the amount that UICC Abbas would pay to obtain
18   St. Christopher and Nevis (“St. Kitts”) citizenship and a passport.
19        Overt Act No. 28:        On December 31, 2019, at the request of UICC
20   Abbas, defendant AGBABIAKA purchased a cashier’s check of
21   approximately $40,000 drawn from the Capital One Account, which she
22   then mailed to an address in Georgia specified by UICC 4, to pay for
23   St. Kitts citizenship and a passport for UICC Abbas.
24        Overt Act No. 29:        On January 3, 2020, at UICC Abbas’ request,
25   defendant AGBABIAKA picked up, from a location in New York State, the
26   rose gold and titanium Richard Mille RM 11-03 watch, which UICC Abbas
27   had purchased using the $230,000 wire by the Victim Businessperson to
28   Wells Fargo Account 2.

                                               12
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 18
                                                                22 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         13 of 26ID
                                                                          Page    #: Page
                                                                                     57 ID
                                                                                     #:268
                                         #:125


 1        Overt Act No. 30:        On January 4, 2020, defendant ANIFOWOSHE and

 2   UICC Abbas discussed a coconspirator whom defendant Abbas wanted to

 3   transport the rose gold and titanium Richard Mille RM 11-03 watch to

 4   UICC Abbas in the U.A.E.

 5        Overt Act No. 31:        On January 4, 2020, at UICC Abbas’ request,

 6   defendant AGBABIAKA provided the rose gold and titanium Richard Mille
 7   RM 11-03 watch to defendant FASHOLA.
 8        Overt Act No. 32:        On January 4, 2020, defendant FASHOLA
 9   provided the rose gold and titanium Richard Mille RM 11-03 watch to
10   UICC 5, to transport the watch to UICC Abbas.
11        Overt Act No. 33:        On January 4, 2020, UICC 5 transported the
12   rose gold and titanium Richard Mille RM 11-03 watch by airplane to
13   the U.A.E., where he hand-delivered it to UICC Abbas.
14        Overt Act No. 34:        On January 4, 2020, defendant VINCENT sent
15   UICC Abbas, through electronic messages, the phone number for a false
16   and fictitious “telephone banking” system, designed to induce the
17   Victim Businessperson to make additional fraudulent payments.
18        Overt Act No. 35:        On January 8, 2020, defendant VINCENT sent
19   UICC Abbas, through electronic messages, the phone number for a
20   different false and fictitious “telephone banking” system, which they
21   would later use to induce the Victim Businessperson to make
22   additional fraudulent payments.
23        Overt Act No. 36:        On January 8, 2020, defendant JUMA and UICC
24   Abbas discussed, through electronic messages, how much money they
25   would attempt to extract from the Victim Businessperson using the
26   “telephone banking” system.
27        Overt Act No. 37:        On January 8, 2020, defendant VINCENT
28   communicated with UICC Abbas, through electronic messages, about a

                                               13
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 19
                                                                23 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         14 of 26ID
                                                                          Page    #: Page
                                                                                     58 ID
                                                                                     #:269
                                         #:126


 1   fake Wells Fargo banking website that he was creating with another

 2   coconspirator, designed to induce the Victim Businessperson to make

 3   additional fraudulent payments.

 4        Overt Act No. 38:        On January 8, 2020, defendant VINCENT sent

 5   UICC Abbas, through electronic messages, information about a new

 6   “storyline” to induce the Victim Businessperson to make a payment of

 7   $575,000.

 8        Overt Act No. 39:        On January 11, 2020, defendant FASHOLA

 9   discussed with UICC Abbas finding a bank account that could be used
10   to receive an additional fraudulently induced payment from the Victim
11   Businessperson.
12        Overt Act No. 40:        On January 13, 2020, after learning that
13   defendant VINCENT contacted the Victim Businessperson to tell him/her
14   that UICC Abbas was “fake,” defendant JUMA and UICC Abbas discussed
15   what to do to keep defendant VINCENT from interfering in the fraud
16   scheme.
17        Overt Act No. 41:        On January 13, 2020, defendant KYARI and
18   UICC Abbas spoke about a plan to arrest defendant VINCENT.
19        Overt Act No. 42:        On January 14, 2020, defendant FASHOLA and
20   UICC Abbas communicated, through electronic messages, about a bank
21   account that UICC Abbas could use to receive funds fraudulently
22   obtained from the Victim Businessperson.
23        Overt Act No. 43:        On January 14, 2020, UICC 5 sent UICC Abbas
24   the account information for TD Bank Account 2 of UICC 6, through
25   electronic messages.
26        Overt Act No. 44:        On January 14, 2020, defendant AGBABIAKA
27   told UICC Abbas, through electronic messages, that he could use the
28   Capital One Account to receive a second wire transfer of $100,000.

                                               14
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 20
                                                                24 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         15 of 26ID
                                                                          Page    #: Page
                                                                                     59 ID
                                                                                     #:270
                                         #:127


 1        Overt Act No. 45:        On January 14, 2020, UICC Abbas sent

 2   defendant JUMA the account information for the Capital One Account

 3   and TD Bank Account 2, through electronic messages.

 4        Overt Act No. 46:        On January 16, 2020, UICC Abbas communicated

 5   with defendant KYARI by electronic message and phone about arresting

 6   defendant VINCENT and about paying “the team” for arresting defendant

 7   VINCENT.

 8        Overt Act No. 47:        On January 20, 2020, defendant KYARI sent

 9   UICC Abbas electronic messages containing biographical information of
10   defendant VINCENT and a photograph of defendant VINCENT, and saying,
11   “We have arrested the guy . . .          He is in my Cell now [¶] This is his
12   picture after we arrested him today.”
13        Overt Act No. 48:        On January 20, 2020, after receiving the
14   photograph of defendant VINCENT, UICC Abbas sent an electronic
15   message to defendant KYARI saying, “I want him to go through serious
16   beating of his life.”
17        Overt Act No. 49:        On January 20, 2020, in response to
18   defendant KYARI’s request for details about what defendant VINCENT
19   did “on audio,” so that defendant KYARI would “know what to do,” UICC
20   Abbas sent defendant KYARI an audio recording explaining how
21   defendant VINCENT had attempted to interfere in a fraud scheme and
22   steal a victim away from UICC Abbas.
23        Overt Act No. 50:        On January 20, 2020, UICC Abbas stated in
24   electronic messages to defendant KYARI, in regard to defendant
25   VINCENT, “Please sir I want to spend money to send this boy to jail,
26   let him go for a very long time.”
27        Overt Act No. 51:        On January 20, 2020, UICC Abbas stated in
28   electronic messages to defendant KYARI, in regard to the arrest of

                                               15
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 21
                                                                25 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         16 of 26ID
                                                                          Page    #: Page
                                                                                     60 ID
                                                                                     #:271
                                         #:128


 1   defendant VINCENT, “Let me know how I can send money to the team

 2   sir[,] let them deal with him like armed robber.”

 3        Overt Act No. 52:        On January 20, 2020, defendant KYARI sent an

 4   electronic message to UICC Abbas containing the account information

 5   for a bank account at a Nigerian bank, Zenith Bank, in the name of a

 6   person other than defendant KYARI himself, where UICC Abbas was to

 7   direct payment for the arrest and imprisonment of defendant VINCENT.

 8        Overt Act No. 53:        Between February 5 and 7, 2020, defendant

 9   JUMA fraudulently induced the Victim Businessperson to send
10   approximately seven wire transfers, totaling approximately
11   $299,983.58, from the Qatari Bank Account to the Kenyan Bank Account.
12        Overt Act No. 54:        On February 14, 2020, after the Victim
13   Businessperson confided to UICC Abbas that s/he had lost more than
14   $1,000,000 in the fraud scheme and wrote, “I know that you think I am
15   stupid but I trusted [defendant JUMA] and now I'm going bankrupt,”
16   UICC Abbas -- pretending to be “Malik” -- responded, “Wow ყ, over
17   one million?,” and falsely promised to try to help the Victim
18   Businessperson.
19        Overt Act No. 55:        On February 17, 2020, using electronic
20   messages, UICC Abbas provided the Victim Businessperson with the
21   account information for the Capital One Account and the TD Bank
22   Account 2, and instructed the Victim Businessperson to wire transfer
23   $100,000 and $80,000 to the accounts, respectively, to purportedly
24   facilitate payment of the $15 million loan to the Victim
25   Businessperson.
26        Overt Act No. 56:        On March 3, 2020, after the Victim
27   Businessperson sent UICC Abbas photographs of wire transfer
28   confirmations showing transfers of $100,000 to the Capital One

                                               16
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 22
                                                                26 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         17 of 26ID
                                                                          Page    #: Page
                                                                                     61 ID
                                                                                     #:272
                                         #:129


 1   Account and $80,000 to TD Bank Account 2, UICC Abbas, using

 2   electronic messages, sent the photograph of the wire transfer paid to

 3   TD Bank Account 2 to defendant FASHOLA.

 4        Overt Act No. 57:        On March 3, 2020, defendant AGBABIAKA

 5   purchased a cashier’s check of approximately $50,000 drawn from the

 6   Capital One Account and deposited it to TD Bank Account 1.

 7        Overt Act No. 58:        On March 3, 2020, defendant AGBABIAKA

 8   withdrew approximately $15,000 in cash from the Capital One Account.
 9        Overt Act No. 59:        On March 4, 2020, defendant AGBABIAKA sent a
10   wire transfer of approximately $50,000 from TD Bank Account 1 to a
11   bank account at Emirates NBD Bank, in the U.A.E.
12        Overt Act No. 60:        On March 5, 2020, defendant AGBABIAKA
13   withdrew approximately $10,000 in cash from the Capital One Account.
14        Overt Act No. 61:        On March 7, 2020, defendant AGBABIAKA
15   withdrew approximately $7,000 in cash from the Capital One Account.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                               17
 Case Case
   Case     1:21-mj-00849-PK
      2:21-cr-00203-ODW
         2:21-cr-00203-ODW    Document
                          *SEALED*
                             Document  1 Filed
                                    Document
                                      43        07/22/21
                                          Filed16
                                                07/27/21  Page
                                                           Page 23
                                                                27 of
                                                   Filed 04/29/21  of 35
                                                                      41 PageID
                                                                   Page  18
                                                                          Page    #: Page
                                                                            of 26ID  62 ID
                                                                                     #:273
                                         #:130


 1                                        COUNT TWO

 2                                 [18 U.S.C. § 1956(h)]

 3        17.   The Grand Jury re-alleges and incorporates here paragraphs

 4   1 through 12 of the Introductory Allegations of this Indictment.

 5   A.   OBJECTS OF THE CONSPIRACY

 6        18.   Beginning no later than on or about November 11, 2019, and
 7   continuing until on or about April 26, 2020, in Los Angeles County,
 8   within the Central District of California, and elsewhere, defendants
 9   ABDULRAHMAN IMRAAN JUMA, also known as (“aka”) “Abdul,” aka “Rahman”
10   (“JUMA”), KELLY CHIBUZO VINCENT, aka “Vincent Kelly Chibuzo”
11   (“VINCENT”), ABBA ALHAJI KYARI (“KYARI”), RUKAYAT MOTUNRAYA FASHOLA,
12   aka “Morayo” (“FASHOLA”), BOLATITO TAWAKALITU AGBABIAKA, aka
13   “Bolamide” (“AGBABIAKA”), and YUSUF ADEKINKA ANIFOWOSHE, aka “AJ,”
14   aka “Alvin Johnson” (“ANIFOWOSHE”), and unindicted coconspirator #1
15   (“UICC 1”), unindicted coconspirator Ramon Olorunwa Abbas (“UICC
16   Abbas”), unindicted coconspirator #3 (“UICC 3”), unindicted
17   coconspirator #4 (“UICC 4”), unindicted coconspirator #5 (“UICC 5”),
18   and unindicted coconspirator #6 (“UICC 6”), together with others
19   known and unknown to the Grand Jury, knowingly conspired:
20              a.     to conduct and attempt to conduct financial
21   transactions, affecting interstate and foreign commerce, knowing that
22   the property involved in the financial transactions represented the
23   proceeds of some form of unlawful activity, which, in fact, involved
24   the proceeds of specified unlawful activity -- namely, wire fraud, in
25   violation of Title 18, United States Code, Section 1343 -- and
26   knowing that the transactions were designed in whole and in part to
27   conceal and disguise the nature, location, source, ownership, and
28

                                               18
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 24
                                                                28 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         19 of 26ID
                                                                          Page    #: Page
                                                                                     63 ID
                                                                                     #:274
                                         #:131


 1   control of the proceeds, in violation of Title 18, United States

 2   Code, Section 1956(a)(1)(B)(i);

 3               b.    to transport, transmit, and transfer, and attempt to

 4   transport, transmit, and transfer, funds from a place in the United

 5   States to a place outside of the United States, knowing that the

 6   property involved in the financial transactions represented the

 7   proceeds of some form of unlawful activity, and which property was,

 8   in fact, the proceeds of specified unlawful activity -- namely, wire

 9   fraud, in violation of Title 18, United States Code, Section 1343 --

10   and knowing that the transportation, transmittal, and transfer were

11   designed in whole and in part to conceal and disguise the nature,

12   location, source, ownership, and control of the proceeds, in

13   violation of Title 18, United States Code, Section 1956(a)(2)(B)(i);

14   and

15               c.    to engage and attempt to engage in monetary

16   transactions involving criminally derived property of a value greater

17   than $10,000, affecting interstate and foreign commerce, which was

18   derived from specified unlawful activity -- namely, wire fraud, in

19   violation of Title 18, United States Code, Section 1343 -- and

20   knowing that the funds represented the proceeds of some form of

21   unlawful activity, in violation of Title 18, United States Code,

22   Section 1957.

23   B.    THE MANNER AND MEANS OF THE CONSPIRACY

24         19.   The objects of the conspiracy were to be accomplished, in
25   substance, as follows:
26               a.    The Grand Jury re-alleges and incorporates here
27   paragraphs 15.a through 15.n of Section B of Count One of this
28   Indictment.

                                               19
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 25
                                                                29 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         20 of 26ID
                                                                          Page    #: Page
                                                                                     64 ID
                                                                                     #:275
                                         #:132


 1   C.   OVERT ACTS

 2        20.   In furtherance of the conspiracy, and to accomplish its

 3   objects, defendants JUMA, VINCENT, KYARI, FASHOLA, AGBABIAKA, and

 4   ANIFOWOSHE, and UICC 1, UICC Abbas, UICC 3, UICC 4, UICC 5, and UICC

 5   6, together with others known and unknown to the Grand Jury, on or

 6   about the dates set forth below, committed and caused to be committed

 7   various overt acts, in the Central District of California and

 8   elsewhere, including, but not limited to, the following:

 9        Overt Act Nos. 1–61:        The Grand Jury re-alleges and incorporates

10   here Overt Act Number 1 through Overt Act Number 61 of Section C of
11   Count One of this Indictment.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               20
 Case Case
   Case     1:21-mj-00849-PK
      2:21-cr-00203-ODW
         2:21-cr-00203-ODW    Document
                          *SEALED*
                             Document  1 Filed
                                    Document
                                      43        07/22/21
                                          Filed16
                                                07/27/21  Page
                                                           Page 26
                                                                30 of
                                                   Filed 04/29/21  of 35
                                                                      41 PageID
                                                                   Page  21
                                                                          Page    #: Page
                                                                            of 26ID  65 ID
                                                                                     #:276
                                         #:133


 1                                       COUNT THREE

 2                          [18 U.S.C. §§ 1028A(a)(1); 2(a)]

 3        21.   The Grand Jury re-alleges and incorporates here paragraphs

 4   1 through 12 of the Introductory Allegations of this Indictment.

 5        22.   Beginning no later than on or about November 11, 2019, and

 6   continuing until on or about April 26, 2020, in Los Angeles County,

 7   within the Central District of California, and elsewhere, defendants

 8   ABDULRAHMAN IMRAAN JUMA, also known as (“aka”) “Abdul,” aka “Rahman,”

 9   KELLY CHIBUZO VINCENT, aka “Vincent Kelly Chibuzo,” ABBA ALHAJI

10   KYARI, RUKAYAT MOTUNRAYA FASHOLA, aka “Morayo,” BOLATITO TAWAKALITU

11   AGBABIAKA, aka “Bolamide,” and YUSUF ADEKINKA ANIFOWOSHE, aka “AJ,”

12   aka “Alvin Johnson,” together with others known and unknown to the

13   Grand Jury, each aiding and abetting the other, knowingly

14   transferred, possessed, and used, without lawful authority, a means

15   of identification that each defendant knew belonged to another

16   person, during and in relation to a felony violation of Title 18,

17   United States Code, Section 1349, Conspiracy to Commit Wire Fraud, as

18   charged in Count 1.

19

20

21

22

23

24

25

26

27

28

                                               21
 Case Case
   Case     1:21-mj-00849-PK
      2:21-cr-00203-ODW
         2:21-cr-00203-ODW    Document
                          *SEALED*
                             Document  1 Filed
                                    Document
                                      43        07/22/21
                                          Filed16
                                                07/27/21  Page
                                                           Page 27
                                                                31 of
                                                   Filed 04/29/21  of 35
                                                                      41 PageID
                                                                   Page  22
                                                                          Page    #: Page
                                                                            of 26ID  66 ID
                                                                                     #:277
                                         #:134


 1                              FORFEITURE ALLEGATION ONE

 2              [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of any defendant’s conviction of

 8   the offense set forth in Count One of this Indictment.

 9        2.    Any defendant so convicted shall forfeit to the United

10   States of America the following:

11              (a)    all right, title, and interest in any and all

12   property, real or personal, constituting, or derived from, any

13   proceeds traceable to the offenses; and

14              (b)    To the extent such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17        3.    Pursuant to Title 21, United States Code, Section 853(p),

18   as incorporated by Title 28, United States Code, Section 2461(c), any

19   defendant so convicted shall forfeit substitute property, up to the

20   value of the property described in the preceding paragraph if, as the

21   result of any act or omission of said defendant, the property

22   described in the preceding paragraph or any portion thereof

23   (a) cannot be located upon the exercise of due diligence; (b) has

24   been transferred, sold to, or deposited with a third party; (c) has

25   been placed beyond the jurisdiction of the court; (d) has been

26   substantially diminished in value; or (e) has been commingled with

27   other property that cannot be divided without difficulty.

28

                                               22
 Case Case
   Case     1:21-mj-00849-PK
      2:21-cr-00203-ODW
         2:21-cr-00203-ODW    Document
                          *SEALED*
                             Document  1 Filed
                                    Document
                                      43        07/22/21
                                          Filed16
                                                07/27/21  Page
                                                           Page 28
                                                                32 of
                                                   Filed 04/29/21  of 35
                                                                      41 PageID
                                                                   Page  23
                                                                          Page    #: Page
                                                                            of 26ID  67 ID
                                                                                     #:278
                                         #:135


 1                              FORFEITURE ALLEGATION TWO

 2                                   [18 U.S.C. § 982]

 3        1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States will seek

 5   forfeiture as part of any sentence, pursuant to Title 18, United

 6   States Code, Section 982(a)(1), in the event of any defendant’s

 7   conviction of the offenses set forth in Count Two of this Indictment.

 8        2.    Any defendant so convicted shall forfeit to the United

 9   States of America the following:

10              (a)    Any property, real or personal, involved in such

11   offense, and any property traceable to such property; and

12              (b)    To the extent such property is not available for

13   forfeiture, a sum of money equal to the total value of the property

14   described in subparagraph (a).

15        3.    Pursuant to Title 21, United States Code, Section 853(p),

16   as incorporated by Title 18, United States Code, Section 982(b)(1),

17   and Title 18, United States Code, Section 982(b)(2), any defendant so

18   convicted shall forfeit substitute property, if, by any act or

19   omission of said defendant, the property described in the preceding

20   paragraph, or any portion thereof: (a) cannot be located upon the

21   exercise of due diligence; (b) has been transferred, sold to, or

22   deposited with a third party; (c) has been placed beyond the

23   jurisdiction of the court; (d) has been substantially diminished in

24   value; or (e) has been commingled with other property that cannot be

25   divided without difficulty.         Substitution of assets shall not be

26   ordered, however, where the convicted defendant acted merely as an

27   intermediary who handled but did not retain the property in the

28   course of the money laundering offense unless the defendant, in

                                               23
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 29
                                                                33 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         24 of 26ID
                                                                          Page    #: Page
                                                                                     68 ID
                                                                                     #:279
                                         #:136


 1   committing the offense or offenses giving rise to the forfeiture,

 2   conducted three or more separate transactions involving a total of

 3   $100,000.00 or more in any twelve-month period.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               24
 Case Case
   Case     1:21-mj-00849-PK
      2:21-cr-00203-ODW
         2:21-cr-00203-ODW    Document
                          *SEALED*
                             Document  1 Filed
                                    Document
                                      43        07/22/21
                                          Filed16
                                                07/27/21  Page
                                                           Page 30
                                                                34 of
                                                   Filed 04/29/21  of 35
                                                                      41 PageID
                                                                   Page  25
                                                                          Page    #: Page
                                                                            of 26ID  69 ID
                                                                                     #:280
                                         #:137


 1                             FORFEITURE ALLEGATION THREE

 2                             [18 U.S.C. §§ 982 and 1028]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Sections 982 and 1028, in the event of any

 7   defendant’s conviction of the offense set forth in Count Three of

 8   this Indictment.

 9        2.    Any defendant so convicted shall forfeit to the United

10   States of America the following:

11              (a) All right, title and interest in any and all property,

12   real or personal, constituting, or derived from, any proceeds

13   obtained, directly or indirectly, as a result of the offense;

14              (b)    Any personal property used or intended to be used to

15   commit the offense; and

16              (c)    To the extent such property is not available for

17   forfeiture, a sum of money equal to the total value of the property

18   described in subparagraphs (a) and (b).

19        3.    Pursuant to Title 21, United States Code, Section 853(p),

20   as incorporated by Title 18, United States Code, Sections 982(b) and

21   1028(g), any defendant so convicted shall forfeit substitute

22   property, up to the total value of the property described in the

23   preceding paragraph if, as the result of any act or omission of said

24   defendant, the property described in the preceding paragraph, or any

25   portion thereof: (a) cannot be located upon the exercise of due

26   diligence; (b) has been transferred, sold to or deposited with a

27   third party; (c) has been placed beyond the jurisdiction of the

28   court; (d) has been substantially diminished in value; or (e) has

                                               25
 Case Case
      2:21-cr-00203-ODW
   Case     1:21-mj-00849-PK
         2:21-cr-00203-ODW*SEALED*
                              Document
                                    Document
                             Document  1 Filed
                                      43  Filed16
                                                07/22/21
                                                   Filed 04/29/21
                                                07/27/21  Page
                                                           Page 31
                                                                35 of
                                                                   Page
                                                                   of 35
                                                                      41 PageID
                                                                         26 of 26ID
                                                                          Page    #: Page
                                                                                     70 ID
                                                                                     #:281
                                         #:138


 1   been commingled with other property that cannot be divided without

 2   difficulty.

 3                                               A TRUE BILL
 4

 5                                                        /S/
                                                 Foreperson
 6

 7   TRACY L. WILKISON
     Acting United States Attorney
 8

 9

10   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
11   Chief, National Security Division

12   CAMERON L. SCHROEDER
     Assistant United States Attorney
13   Chief, Cyber & Intellectual
       Property Crimes Section
14
     ANIL J. ANTONY
15   Assistant United States Attorney
     Deputy Chief, Cyber &
16     Intellectual Property Crimes
       Section
17

18

19

20

21

22

23

24

25

26

27

28

                                               26
    Case
  Case    1:21-mj-00849-PK Document
       2:21-cr-00203-ODW    Document43
                                     1 Filed
                                       Filed 07/22/21
                                             07/27/21 Page
                                                      Page 32
                                                           36 of
                                                              of 35
                                                                 41 PageID #: #:282
                                                                     Page ID  71


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                    CASE NUMBER:

                                    PLAINTIFF,                         2:21-cr-00203-RGK
                                                                                                          6
                v.
  YUSUF ADEKINKA ANIFOWOSHE,
                                                               WARRANT FOR ARREST
                                    DEFENDANT(S)

 To:     UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

 YOU ARE HEREBY COMMANDED to arrest Yusuf Adekinka Anifowoshe, aka
 “AJ,” aka “Alvin Johnson,” and bring him forthwith to the nearest Magistrate Judge
 to answer an Indictment charging him with Conspiracy to Commit Wire Fraud, in
 violation of Title 18, United States Code, Section 1349; Conspiracy to Engage in
 Money Laundering, in violation of Title 18, United States Code, Section 1956(h); and
 Aggravated Identity Theft, in violation of Title 18, United States Code, Section
 1028A(a)(1).




 Kiry K. Gray
 NAME OF ISSUING OFFICER                                       April 29, 2021              Los Angeles, CA
 Clerk of Court
 TITLE OF ISSUING OFFICER                                      DATE AND LOCATION OF ISSUANCE

 JOHANIE BANEGAS                                        By:    STEVE KIM
 SIGNATURE OF DEPUTY CLERK                                     NAME OF JUDICIAL OFFICER

                                                RETURN

 THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT (LOCATION)




 DATE RECEIVED                                                 NAME OF ARRESTING OFFICER


 DATE OF ARREST                                                TITLE



 DESCRIPTIVE INFORMATION FOR DEFENDANT                         SIGNATURE OF ARRESTING OFFICER
 CONTAINED ON PAGE TWO




CR-12 (08/10)                            WARRANT FOR ARREST                                        Page 1 of 2
     Case
   Case    1:21-mj-00849-PK Document
        2:21-cr-00203-ODW    Document43
                                      1 Filed
                                        Filed 07/22/21
                                              07/27/21 Page
                                                       Page 33
                                                            37 of
                                                               of 35
                                                                  41 PageID #: #:283
                                                                      Page ID  72


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                                 CASE NUMBER:

                                            PLAINTIFF,                                2:21-cr-00203-RGK                        6
                v.
  YUSUF ADEKINKA ANIFOWOSHE,
                                                                            WARRANT FOR ARREST
                                            DEFENDANT(S)

                                 ADDITIONAL DEFENDANT INFORMATION

 RACE: Black      SEX: Male     HEIGHT:           WEIGHT:    HAIR: Black      EYES: Brown   OTHER:


 YEAR OF BIRTH:                 PLACE OF BIRTH:              SOCIAL SECURITY NO.:           DRIVER’S LICENSE       ISSUING
                                                             XXX-XX-XXXX                    NO. 387300967          STATE: NY
            1994                                                                            (Note: Suspended and
                                                                                            expired)
 ALIASES:                       SCARS, TATTOOS OR OTHER DISTINGUISHING MARKS:


 AUTO YEAR:       AUTO MAKE:    AUTO MODEL:                  AUTO COLOR:                    AUTO LICENSE NO.:      ISSUING


                                                                                                                   STATE


 LAST KNOWN RESIDENCE:                                       LAST KNOWN EMPLOYMENT:



 2480 Brigham St., Brooklyn, NY 11235


 FBI NUMBER:


 ADDITIONAL INFORMATION:


            US Passport: 654648951




 INVESTIGATIVE AGENCY NAME:                                  INVESTIGATIVE AGENCY ADDRESS:

                              FBI
NOTES:




CR-12 (08/10)                                      WARRANT FOR ARREST                                                Page 2 of 2
    Case
  Case    1:21-mj-00849-PK Document
       2:21-cr-00203-ODW    Document43
                                     1 Filed
                                       Filed 07/22/21
                                             07/27/21 Page
                                                      Page 34
                                                           38 of
                                                              of 35
                                                                 41 PageID #: #:284
                                                                     Page ID  73


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                    CASE NUMBER:

                                    PLAINTIFF,                         2:21-cr-00203-RGK
                                                                                                          4
                             v.
 RUKAYAT MOTUNRAYA FASHOLA,
                                                               WARRANT FOR ARREST
                                    DEFENDANT(S)

 To:     UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

 YOU ARE HEREBY COMMANDED to arrest Rukayat Motunraya Fashola, aka
 “Morayo,” and bring her forthwith to the nearest Magistrate Judge to answer an
 Indictment charging her with Conspiracy to Commit Wire Fraud, in violation of Title
 18, United States Code, Section 1349; Conspiracy to Engage in Money Laundering, in
 violation of Title 18, United States Code, Section 1956(h); and Aggravated Identity
 Theft, in violation of Title 18, United States Code, Section 1028A(a)(1).




 Kiry K. Gray
 NAME OF ISSUING OFFICER                                       April 29, 2021              Los Angeles, CA
 Clerk of Court
 TITLE OF ISSUING OFFICER                                      DATE AND LOCATION OF ISSUANCE

 JOHANIE BANEGAS
                                                        By:    STEVE KIM
 SIGNATURE OF DEPUTY CLERK                                     NAME OF JUDICIAL OFFICER

                                                RETURN

 THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT (LOCATION)




 DATE RECEIVED                                                 NAME OF ARRESTING OFFICER


 DATE OF ARREST                                                TITLE



 DESCRIPTIVE INFORMATION FOR DEFENDANT                         SIGNATURE OF ARRESTING OFFICER
 CONTAINED ON PAGE TWO




CR-12 (08/10)                            WARRANT FOR ARREST                                        Page 1 of 2
     Case
   Case    1:21-mj-00849-PK Document
        2:21-cr-00203-ODW    Document43
                                      1 Filed
                                        Filed 07/22/21
                                              07/27/21 Page
                                                       Page 35
                                                            39 of
                                                               of 35
                                                                  41 PageID #: #:285
                                                                      Page ID  74


                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                                   CASE NUMBER:

                                              PLAINTIFF,                                                                      4
                                                                                   2:21-cr-00203-RGK
                                      v.
 RUKAYAT MOTUNRAYA FASHOLA,
                                                                              WARRANT FOR ARREST
                                              DEFENDANT(S)

                                  ADDITIONAL DEFENDANT INFORMATION

 RACE: Black      SEX: Female     HEIGHT:           WEIGHT:    HAIR: Black      EYES: Brown   OTHER:


 YEAR OF BIRTH:                   PLACE OF BIRTH:              SOCIAL SECURITY NO.:           DRIVER’S LICENSE    ISSUING
                                                               XXX-XX-XXXX                    NO. 782873300       STATE: NY
            1992
 ALIASES:                         SCARS, TATTOOS OR OTHER DISTINGUISHING MARKS:


 AUTO YEAR:       AUTO MAKE:      AUTO MODEL:                  AUTO COLOR:                    AUTO LICENSE NO.:   ISSUING


                                                                                                                  STATE


 LAST KNOWN RESIDENCE:                                         LAST KNOWN EMPLOYMENT:



 2501 Nostrand Ave., Apt 5D, Brooklyn, NY 11210




 FBI NUMBER:


 ADDITIONAL INFORMATION:




 INVESTIGATIVE AGENCY NAME:                                    INVESTIGATIVE AGENCY ADDRESS:

                                FBI
NOTES:




CR-12 (08/10)                                        WARRANT FOR ARREST                                             Page 2 of 2
Case 2:21-cr-00203-ODW
   Case  1:21-mj-00849-PKDocument
                          Document433 Filed
                                       Filed07/27/21
                                             07/22/21 Page
                                                       Page40 of 241PageID
                                                            1 of      Page#:
                                                                           ID38
                                                                              #:286
Case 2:21-cr-00203-ODW
   Case  1:21-mj-00849-PKDocument
                          Document433 Filed
                                       Filed07/27/21
                                             07/22/21 Page
                                                       Page41 of 241PageID
                                                            2 of      Page#:
                                                                           ID39
                                                                              #:287
